DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
Response to Arguments


Applicant's arguments with respect to claims 2-7, 12-13, 15-18 have been considered but are moot in view of the new grounds of rejection.  Applicant’s arguments in view of the amended claims have been reviewed and the rejection under 35 U.S.C. 102/103 has been withdrawn. However upon further search and consideration the claims are rejected as discussed in the current office action below.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 12-13 and 15-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.	Independent claim 2 recites that the slot is “shaped to accommodate a connection lead” and applicant argues in the arguments filed on 5/13/2022 that the bolded line in reproduced Fig. 6B is a connection lead. However upon review of the originally filed specifications, specifically paragraph [0079] recites that the delivery system is configured to accommodate the connection lead so that the connection lead will not be damaged during implantation of the generator. The specification does not recite that the slot is shaped to accommodate the connection lead and there is no description of the bolded line in Fig. 6B being a connection lead. Upon initial review of the originally filed specifications and drawings, the bolded line in Fig. 6B just appeared to be an extra line in the drawing that may have been intended to identify the slot or an erroneously placed line during drafting of the drawings. The dependent claims inherit the deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.












Claims 2-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (U.S. Patent Number: US 8454552 B2, hereinafter “Bardy”) in view of Clancy et al (U.S. Patent Application Publication Number: US 2014/0243844 A1, hereinafter “Clancy”).
 Regarding claim 2, Bardy teaches a pulse generator delivery system for delivery of a pulse generator (e.g. Col. 8 lines 9-13 Figs. 1-3) into a patient comprising: 
a main body (e.g. 11,15 Figs. 1-3) containing a receptacle configured to receive a pulse generator; 
a handle (e.g. 16-20 Figs 1-3) configured to facilitate an exertion of pressure onto the main body to facilitate advancement of the pulse generator delivery system (e.g. Col. 7 lines 9-18 Note: the claim does not any specific shape for the handle, the claim just requires a “handle” capable of facilitating advancement of the pulse generator delivery system and since the elements 16 and 17 are inserted into the main body at the proximal end of 15,  the handle is configured to facilitate an exertion of pressure onto the main body to facilitate advancement of the pulse generator delivery system as claimed). Bardy does not specifically teach the main body comprising a slot extending longitudinally along a side of the main body to a distal tip of the main body, the slot shaped to accommodate a connection lead. 
Clancy teaches a deployment system for a fiducial which has a protuberance and also teaches a slot extending longitudinally along a side of a main body to a distal tip of the main body to accommodate the protuberance of the fiducial (e.g. [0013] Figs. 2A-C and Figs 3, 3A). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distal tip of the main body of Bardy to comprise a slot extending longitudinally along a side of the main body to a distal tip of the main body as taught by Clancy to accommodate the protruding lead of the pulse generator in order to provide the predictable results of providing a more controlled delivery of the implant.









Regarding claims 3 and 4, Bardy in view of Clancy teaches the invention as claimed and Bardy further teaches that the distal end (e.g. 11 Fig 1-3) of the pulse generator delivery system has a tapered shape to separate the tissue planesApplication No. 16/573,889Attorney's Docket No.: 045236-0504789_501CO1US(PATENT) and is configured to separate tissue planes as the pulse generator delivery system is advanced within a patient (e.g. Col. 6 lines 14-18).  
Regarding claims 5-7, Bardy in view of Clancy teaches the invention as claimed and Bardy further teaches that the receptacle is shaped to allow the pulse generator to be entirely contained within the receptacle, to be substantially embedded into the receptacle and to be protruding from an end of the receptacle (e.g. Figs.1-3, the implantable device in inserted into the hollow bore and ejected during implantation and thus Bardy teaches that the receptacle is shaped to allow the pulse generator to be entirely contained within the receptacle, to be substantially embedded into the receptacle and to be protruding from an end of the receptacle).
Regarding claim 13, Bardy in view of Clancy teaches the invention as claimed and Bardy teaches a plunger (e.g. 20 Figs 1-3) with a plunger end piece (e.g. 18 Fig.1-3) which is considered as a flat area for receiving pressure applied to the plunger.



Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (U.S. Patent Number: US 8454552 B2, hereinafter “Bardy”) in view of Clancy et al (U.S. Patent Application Publication Number: US 2014/0243844 A1, hereinafter “Clancy”) and further in view of Ahern et al (U.S. Patent Application Publication Number: US 2012/0245433 A1, hereinafter “Ahern”- PREVIOUSLY CITED).
Regarding claim 12, Bardy in view of Clancy teaches the invention as claimed and Bardy teaches a plunger (e.g. 20 Figs 1-3) with a plunger end piece (e.g. 18 Fig.1-3) but do not specifically teach that the plunger 20 comprises a ring member shaped to receive a finger of a user and advance the plunger. Ahern teaches a surgical access device for thoracic access (e.g. Abstract, 200 Figs. 8 and 9) and also teaches that the device comprises a proximal end that is ring shaped and engageable by a user and used to manipulate the distal end (e.g. [0051],[0052]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the plunger end piece of Bardy to have a ring member shaped to receive a finger as taught by Ahern in order to provide the predictable results of making the device more user compatible and allowing more control of the device to the surgeon during surgery.
Regarding claim 13, Bardy in view of Clancy teaches the invention as claimed and Bardy teaches a plunger (e.g. 20 Figs 1-3) with a plunger end piece (e.g. 18 Fig.1-3) but does not specifically teach that the plunger includes a proximal end having a flat area for receiving pressure applied to the plunger.  Ahern further teaches that the surgical access device for thoracic access (e.g. Abstract) comprises a proximal end that is ring shaped and a plunger with includes a proximal end having a flat area for receiving pressure applied to the plunger (e.g. Fig.1, 2 show a proximal end of 200 with rings 202 connected by a flat section of the housing). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the proximal end of the plunger as taught by Bardy in view of Clancy with the a plunger having a flat area as taught by Ahern in order to provide the predictable results of making the device more user compatible and allowing more control of the release device to the surgeon during surgery.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (U.S. Patent Number: US 8454552 B2, hereinafter “Bardy”) in view of Clancy et al (U.S. Patent Application Publication Number: US 2014/0243844 A1, hereinafter “Clancy”) and further in view of Smits et al (U.S. Patent Application Publication Number: US 2010/0113963 A1, hereinafter “Smits”- APPLICANT CITED).
Regarding claims 15 and 16, Bardy in view of Clancy teaches the invention as claimed except for one or more sensors comprising at least one impedance sensor configured to facilitate detection of a state of patient tissues adjacent a distal end of the pulse generator delivery system.
Smits teaches a tunneling tool that comprises electrodes that measure impedance of the tissue (i.e. that are considered as the claimed one or more impedance sensors, e.g. 132, 134 Fig.3, 132, 142 Fig. 4) and a measurement system that that detects a state of the tissue based on the measured impedance and determines a location and a tissue plane based on the detected state of the patient tissues (e.g. Abstract, [0032],[0033], Smits teaches that the impedance of the tissue is determined and the system differentiates between muscle and fat tissue and therefore they determine a location and a  tissue plane based on the impedance).Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the pulse generator delivery system of Bardy in view of Clancy to have impedance sensors as taught by Smits at a distal end of the delivery system of Bardy and a measurement system that that detects a state of the tissue based on the measured impedance and determines a location and a tissue plane based on the detected state of the patient tissues as taught by Smits in order to provide the predictable results of providing the clinician with a better guidance during delivery of the implantable medical device.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (U.S. Patent Number: US 8454552 B2, hereinafter “Bardy”) in view of Clancy et al (U.S. Patent Application Publication Number: US 2014/0243844 A1, hereinafter “Clancy”) and Smits et al (U.S. Patent Application Publication Number: US 2010/0113963 A1, hereinafter “Smits”- APPLICANT CITED) and further in view Bonner et al (U.S. Patent Application Publication Number: US 2010/0305428 A1, hereinafter “Bonner” - APPLICANT CITED).
Regarding claims 17 and 18, Bardy in view of Clancy and Smits teaches the invention as claimed and teaches the impedances sensors and a measurement system that detects a state of the tissue based on the measured impedance and determines a location and a tissue plane based on the detected state of the patient tissue as claimed  as discussed above, they do not specifically teach  that the measurement system  comprises at least one programmable processor; and a non-transitory machine-readable medium storing instructions which, when executed by the at least one programmable processor, cause the at least one programmable processor to perform  the operations as taught by Bardy in view of Clancy and Smits discussed above.
In a similar field of endeavor, Bonner teaches that is it well known to have computer-controlled guidance systems comprising a computer processor, memory and display that may be used to automatically perform and save instructions for guidance of the device during surgery (e.g. [0032]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the pulse generator delivery system of Bardy in view of Clancy and Smits and save the instructions for detection and measurement in a computer processor, display and memory system by Bonner in order to provide the predictable results of providing the clinician with a more automated system that can display and save the data for review after surgery. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792